Lawton, J.
(dissenting). I respectfully dissent. In my view, plaintiffs are entitled to a declaration that the amendment to the zoning ordinance is ultra vires and void insofar as it restricts the number of housing units in a manufactured home park development to no more than 25% of all single-family dwellings situated in privately owned lots (see Code of Town of West Bloomfield § 140-45 [A]; see generally Matter of Golden v Planning Bd. of Town of Ramapo, 30 NY2d 359, 369-370, appeal dismissed sub nom. Rockland County Bldrs. Assn. v McAlevey, 409 US 1003). Town Law § 262 permits a town to be divided into districts, but it does not authorize a town to place numerical limits on various types of developments. Further, it is contradictory to state that some areas are suitable for manufactured home park development according to a master plan, but then to preclude applications by placing numerical *905limits on such development. Present—Pigott, Jr., P.J., Green, Kehoe and Lawton, JJ.